By Judge J. Michael Gamble
I am writing to rule on the defendant’s objections to the plaintiff’s second requests for admissions.
The plaintiff initially propounded 41 requests for admissions. They were answered by the defendant. Thereafter, the plaintiff propounded 57 additional requests for admissions. The defendant objected to the second requests for admissions on the grounds that they are cumulative, duplicative, burdensome, and/or expensive. This objection was made pursuant to Rule 4:l(b)(l)(i) and (iii).
Unlike interrogatories, there is no limit on the number of requests for admissions. Accordingly, the court must consider objections based on factors other than mere numbers. In the instant case, I find that requests numbers 1,2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 are burdensome. These requests do not narrow any of the issues in the case. They serve merely to take a fact out of many facts and attempt to make these facts uncontroverted. Accordingly, the defendant is not required to answer these requests for admissions.
Requests for admissions numbers 12 through 51 are legitimately designed to narrow issues in the case with respect to the authenticity and admissibility of various bills that are part of the plaintiff s alleged damages. Accordingly, I direct that these requests for admissions be answered by the defendant by September 5, 2008.
*703Requests for admissions number 52 is cumulative of the requests set forth in numbers 12 through 51. Accordingly, the defendant is not required to answer 52.
Requests numbers 53 through 57 are burdensome for the defendant to answer until depositions are taken of the plaintiff. Accordingly, I direct that the deposition of the plaintiff be taken by October 15, 2008, and that the requests 53 through 57 be answered by October 29, 2008.